          Case 1:17-cr-00556-ER Document 12 Filed 05/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

        –v–                                       Case No. 17-CR-556 (ER)

 GILBERT ARMENTA,                                 NOTICE OF APPEARANCE

                        Defendant.



       PLEASE TAKE NOTICE that MARC A. WEINSTEIN of Hughes Hubbard & Reed

LLP, an attorney duly admitted to practice before this Court, hereby appears as counsel of record

for defendant Gilbert Armenta in the above-captioned action.




Dated: May 29, 2020
       New York, New York

                                           HUGHES HUBBARD & REED LLP

                                           By: /s/ Marc A. Weinstein
                                            Marc A. Weinstein
                                            One Battery Park Plaza
                                            New York, New York 10004
                                            Telephone: (212) 837-6000
                                            Facsimile: (212) 422-4726
                                            Email: marc.weinstein@hugheshubbard.com

                                           Attorney for Defendant Gilbert Armenta
